Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7 of U.S. Patent No. 11,006,305. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1, 7-11, 17-20 are encompassed by claims 1-3, 5, 7 of U.S. Patent No. 11,006,305.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-11, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIBA et al. (US 2019/0053316 A1) hereinafter AIBA in view of NAYEB NAZAR et al. (US 2011/0249578 A1), hereinafter NAYEB NAZAR.
Regarding claim 1, AIBA discloses a method comprising: 
receiving a downlink control information (DCI) indicating activation of semi-persistent CSI via PUSCH resources of the PUSCH of the first cell (the base station device 3 may use the uplink DCI format to allocate a semi-persistent PUSCH resource to the terminal device 1, see ¶ 0120); and 
in response to a time alignment timer of the timing advance group expiring, clearing first PUSCH resources of the PUSCH resources, wherein the first PUSCH resources occur after the time alignment timer expires (the terminal device 1 may clear the configured grant in a case that the first timer expires. The terminal device 1 may release (clear) the uplink resource allocated by the base station device 3 (Semi-Persistent Scheduling resource, PUSCH resource) in the case that the first timer expires, see ¶ 0242). 
Although AIBA disclose transmitting the channel state information (CSI) via the PUSCH channel in timing advance group (see abstract, ¶ 0039), AIBA fails to explicitly disclose that receiving, by a wireless device, one or more radio resource control messages comprising configuration parameters of semi-persistent channel state information (CSI) reports for transmission via a physical uplink shared channel (PUSCH) of a first cell in a timing advance group. 
In the same filed of endeavor, NAYEB NAZAR discloses the channel state information is reported based on a received indication (see ¶ 0006, 0007, abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement NAYEB NAZAR’s teaching the communication method taught by AIBA for implementing aperiodic channel state information to determine current channel’s environment. 
Regarding claim 4, AIBA discloses the one or more radio resource control messages further comprise: first configuration parameters of one or more cells grouped into the timing advance group; and second configuration parameters of the time alignment timer for the timing advance group (the base station device 3 may configure a cell group associated with Timing Advance (e.g., Primary Timing Advance Group and/or Secondary Timing Advance Group) for the terminal device 1. For example, the base station device 3 may use the information (parameter) included in higher layer signaling to configure the cell group associated with the Timing Advance, see ¶ 0289). 
Regarding claim 5, AIBA discloses the PUSCH resources of the first cell are determined based on: the DCI; and the configuration parameters of the semi-persistent CSI reports (the base station device 3 may use the uplink DCI format (e.g., DCI format 0) to allocate a semi-persistent (semi-permanent, semi-persistent or periodical) PUSCH resource (physical resource block) to the terminal device 1, and instruct the terminal device 1 to activate the transmission on the semi-persistent PUSCH, see ¶ 0120 and  ¶ 0039).
Regarding claim 6, NAYEB NAZAR discloses wherein the one or more radio resource control messages are one or more radio resource control messages comprising the configuration parameters of the semi-persistent CSI reports (the WTRU 102 may be configured with at least one uplink resource allocation for the transmission of CSI reports only. For example, upper layers such as RRC may configure the resource allocation via a semi-persistent uplink grant (hereafter a SPS-CSI grant). For example, the WTRU 102 may be allocated a dedicated resource for a PUSCH transmission such that the resource may be available for CSI transmission periodically, see ¶ 0129).
Regarding claim 8, AIBA disclose starting the time alignment timer in response to receiving a timing advance control element (the terminal device 1 may start the first timer in a subframe in which transmission corresponding to the DCI used to indicate the activation and/or reactivation of the Semi-Persistent Scheduling is performed or in subframes after the subframe, see ¶ 0229).
Regarding claim 9, AIBA discloses the timing advance group is a primary timing advance group comprising a primary cell and one or more secondary cells (a timing advance group for primary cell and a secondary timing advance group for secondary cell, see ¶ 0010-0015).
Regarding claim 10, AIBA discloses the timing advance group is a secondary timing advance group comprising one or more secondary cells (a timing advance group for primary cell and a secondary timing advance group for secondary cell group, see ¶ 0010-0015).
Regarding claim 11, AIBA discloses a wireless device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive a downlink control information (DCI) indicating activation of semi-persistent CSI via PUSCH resources of the PUSCH of the first cell (the base station device 3 may use the uplink DCI format to allocate a semi-persistent PUSCH resource to the terminal device 1, see ¶ 0120); and 
in response to a time alignment timer of the timing advance group expiring, clear first PUSCH resources of the PUSCH resources, wherein the first PUSCH resources occur after the time alignment timer expires (the terminal device 1 may clear the configured grant in a case that the first timer expires. The terminal device 1 may release (clear) the uplink resource allocated by the base station device 3 (Semi-Persistent Scheduling resource, PUSCH resource) in the case that the first timer expires, see ¶ 0242). 
Although AIBA disclose transmitting the channel state information (CSI) via the PUSCH channel in timing advance group (see abstract, ¶ 0039), AIBA fails to explicitly disclose that receiving, by a wireless device, one or more radio resource control messages comprising configuration parameters of semi-persistent channel state information (CSI) reports for transmission via a physical uplink shared channel (PUSCH) of a first cell in a timing advance group. 
In the same filed of endeavor, NAYEB NAZAR discloses the channel state information is reported based on a received indication (see ¶ 0006, 0007, abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement NAYEB NAZAR’s teaching the communication method taught by AIBA for implementing aperiodic channel state information to determine current channel’s environment. 
Regarding claim 14, AIBA discloses the one or more radio resource control messages further comprise: first configuration parameters of one or more cells grouped into the timing advance group; and second configuration parameters of the time alignment timer for the timing advance group (the base station device 3 may configure a cell group associated with Timing Advance (e.g., Primary Timing Advance Group and/or Secondary Timing Advance Group) for the terminal device 1. For example, the base station device 3 may use the information (parameter) included in higher layer signaling to configure the cell group associated with the Timing Advance, see ¶ 0289).
Regarding claim 15, AIBA discloses  the PUSCH resources of the first cell are determined based on: the DCI; and the configuration parameters of the semi-persistent CSI reports  (the base station device 3 may use the uplink DCI format (e.g., DCI format 0) to allocate a semi-persistent (semi-permanent, semi-persistent or periodical) PUSCH resource (physical resource block) to the terminal device 1, and instruct the terminal device 1 to activate the transmission on the semi-persistent PUSCH, see ¶ 0120 and  ¶ 0039).
Regarding claim 16, NAYEB NAZAR discloses wherein the one or more radio resource control messages are one or more radio resource control messages comprising the configuration parameters of the semi-persistent CSI reports (the WTRU 102 may be configured with at least one uplink resource allocation for the transmission of CSI reports only. For example, upper layers such as RRC may configure the resource allocation via a semi-persistent uplink grant (hereafter a SPS-CSI grant). For example, the WTRU 102 may be allocated a dedicated resource for a PUSCH transmission such that the resource may be available for CSI transmission periodically, see ¶ 0129).
Regarding claim 18, AIBA discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to start the time alignment timer in response to receiving a timing advance control element (the terminal device 1 may start the first timer in a subframe in which transmission corresponding to the DCI used to indicate the activation and/or reactivation of the Semi-Persistent Scheduling is performed or in subframes after the subframe, see ¶ 0229).
Regarding claim 19, AIBA discloses wherein the timing advance group is a primary timing advance group comprising a primary cell and one or more secondary cells (a timing advance group for primary cell and a secondary timing advance group for secondary cell, see ¶ 0010-0015).
Regarding claim 20, AIBA discloses the system comprising: a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive a downlink control information (DCI) indicating activation of semi-persistent CSI via PUSCH resources of the PUSCH of the first cell (the base station device 3 may use the uplink DCI format to allocate a semi-persistent PUSCH resource to the terminal device 1, see ¶ 0120); and 
in response to a time alignment timer of the timing advance group expiring, clear first PUSCH resources of the PUSCH resources, wherein the first PUSCH resources occur after the time alignment timer expires (the terminal device 1 may clear the configured grant in a case that the first timer expires. The terminal device 1 may release (clear) the uplink resource allocated by the base station device 3 (Semi-Persistent Scheduling resource, PUSCH resource) in the case that the first timer expires, see ¶ 0242). 
Although AIBA disclose transmitting the channel state information (CSI) via the PUSCH channel in timing advance group (see abstract, ¶ 0039), AIBA fails to explicitly disclose that receiving, by a wireless device, one or more radio resource control messages comprising configuration parameters of semi-persistent channel state information (CSI) reports for transmission via a physical uplink shared channel (PUSCH) of a first cell in a timing advance group. 
In the same filed of endeavor, NAYEB NAZAR discloses the channel state information is reported based on a received indication (see ¶ 0006, 0007, abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement NAYEB NAZAR’s teaching the communication method taught by AIBA for implementing aperiodic channel state information to determine current channel’s environment. 

Claim(s) 2-3, 7, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AIBA-NAYEB NAZAR as applied to claim 1 or 11 above, and further in view of TAKEDA et al. (US 2020/0358504 A1), hereinafter TAKEDA.
Regarding claims 2-3, 12-13, the combination of AIBA-NAYEB NAZAR fails to disclose transmitting a first semi-persistent CSI report, of the semi-persistent CSI reports, via second PUSCH resources of the PUSCH resources wherein the second PUSCH resources occur before the time alignment timer expires, the second PUSCH resources are available for uplink scheduling by a base station in response to the clearing of the second PUSCH resources.	In the same field of endeavor, TAKEDA discloses that SP-CSI reporting can be either on PUCCH or PUSCH (see ¶ 0098; 0104, 0105) during activation; the condition for deactivation may be at least one of the condition that the UE receives an indication of SP-CSI deactivation (for example, a deactivation command), and the condition that a given time passes (a timer expires) after SP-CSI is activated, see ¶ 0050. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TAKEDA’s teaching in the communication network taught by the combination of AIBA-NAYEB NAZAR for taken advantage of widely use channel (PUCCH, PUSCH) for transmission of SP-CSI reports. 

Regarding claims 7 and 17, the combination of AIBA-NAYEB NAZAR fails to explicitly disclose receiving a second DCI indicating activation of second PUSCH resources, wherein the second PUSCH resources are determined based on: the second DCI; and the configuration parameters of the semi-persistent CSI reports; and transmitting a second semi-persistent CSI report, of the semi-persistent CSI reports, via resources of the second PUSCH resources.	In the same field of endeavor, TAKEDA discloses that DCI indicates activation of  PUSCH for SP-CSI reports (see ¶ 0056-0058, 0105).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TAKEDA’s teaching in the communication network taught by the combination of AIBA-NAYEB NAZAR for dynamically configurating UE for transmission of SP-CSI reports to the requesting network node. 
 
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412